Citation Nr: 1203130	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kristina L. Derro, Attorney at Law


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for bilateral hearing loss.

In a November 2008 decision, the Board denied service connection for hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In September 2009, the Court granted a Joint Motion for Remand from the appellant and the VA General Counsel. The Court vacated the November 2008 Board decision, and remanded the claim to the Board.

In August 2010, the Board remanded the claim to the VA Appeals Management Center (AMC), for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hearing loss for VA compensation purposes has not been demonstrated .


CONCLUSION OF LAW

No hearing loss disability was incurred or aggravated in service. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in letters issued in April 2004, July 2004, February 2005, and March 2006. In those letters, the RO advised the Veteran what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. In the March 2006 letter, the RO advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in June 2011.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and reports of VA examinations. VA also made reasonable efforts to fulfill the Board's remand instructions. The AMC obtained records of the Veteran's more recent VA medical treatment. The RO scheduled the Veteran for a new VA audiological examination. The Veteran did not report for that examination. The RO repeatedly rescheduled the examination. Each time, the Veteran did not report for the examination. Accordingly, the Board finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the right knee disability claim. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss

The Veteran contends that he has hearing loss as a result of exposure to noise during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). If sensorineural hearing loss is manifest to a degree of 10 percent disabling within one year after separation from service, it may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service medical records include an audiogram from the Veteran's service entrance examination. That audiogram shows hearing within normal limits. The assembled service medical records do not provide any information regarding the Veteran's hearing later in service.

In March 2004, the Veteran submitted a claim for service connection and compensation for disabilities, including hearing loss. The Veteran reports that during service he was exposed to noise from a rocket attack. The Veteran had a VA audiological consultation in December 2004. He reported that he had difficulty understanding speech in crowds, and that he turned up the television louder than others in his family did. On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
5
30
LEFT
15
30
20
15
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear. Those test results showed that the Veteran's hearing loss did not constitute a disability for VA compensation purposes. See 38 C.F.R. § 3.385.

The auditory thresholds in the 2004 testing were higher than those in the 1967 testing. In the 2010 remand, the Board called for the Veteran to receive a new VA audiological examination, to determine whether he has a hearing impairment disability, and to obtain an opinion as to the likely etiology of any current hearing loss. The RO scheduled VA audiology examinations in April, May, and June  2011, but the Veteran did not report. Notifications of the proposed examinations were sent to the Veteran's address of record and were not returned as undeliverable. Additional medical records received since the 2010 remand do not contain any recent findings regarding the Veteran's hearing, and do not address the etiology of any hearing impairment.

As audiological testing has not shown that the Veteran has hearing loss disability for VA compensation purposes, the Board denies service connection for hearing loss.


ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


